Case o-20-OQ6001-aSt Doc 244 Filed LO/Oz/z0 Entered LO/Oz/20 Lei4o0il2

Attorney(s) Pachulski Stang Zieh! Jones Law Offices
Index # 8-20-08051-AST
Purchased/Filed:
State of New York
Court: U. S. District
County: Eastern Dist.
AFFIDAVIT OF SERVICE - SECRETARY OF STATE
Orion Heailthcorp., Inc.

 

 

 

 

 

Plaintiff(s)
against
Defendant(s)
STATE OF NEW YORK ) DESCRIPTION OF PERSON SERVED: Approx. Age: 55 yrs
COUNTY OF ALBANY )SS re
CITY OF ALBANY ) Weight: 120lbs Height: 5'1" Sex: Female Color of skin: White
Haircolor: Brown Other:
Robert Guyette , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
October 1, 2020 ,at 12:30 PM , at the office of the Secretary of State of the State of NY,

 

located at 99 Washington Ave, 6th FI, Albany, New York 12231 deponent served:

Notice of Presentment of Motion for Entry of Default and for Entry of Defauit Judgment Against Defendant 2 River
Terrace Apartment 12J, LLC and Motion for Entry of Default and for Entry of Default Judgment Against Defendant 2 River
Terrace Apartment 12J, LLC with Request for Judicial Notice in Support of Motion for Entry of Default and for Entry of
Default Judgment Against Defendant 2 River Terrace Apartment 12J, LLC

 

on
2 River Terrace Apartment 12J, LLC

 

the Defendant in this action, by delivering to and leaving with Nancy Dougherty
AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of

 

making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section LIMITED LIABILITY COMPANY LAW §303.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office
of the Secretary of State of the State of New York, duly authorized to accept such service on behaif of said

defendant.

Sworn to before me on this

ist day of October 2020, An

FAITH G Robert Guyette
NOTARY PUBLIG, St few

eo et any County Invoice-Work Order # 2030055
ission Expires Jan 8, 2023 ;
erase Attorney File # Orion Healthcorp., Inc.

 
